           Case 1:18-cv-00295-LY Document 96 Filed 07/29/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS 2121JUL29                           AMIO:      3
                                  AUSTIN DIVISION
                                                                                                 r




COMMUNITY FINANCIAL
SERVICES ASSOCIATION OF
AMERICA, LTD., CONSUMER
SERVICE ALLIANCE OF TEXAS,
             PLAINTIFFS
V.                                                              CAUSE NO. 1:18-CV-00295-LY

CONSUMER FINANCIAL
PROTECTION BUREAU, KATHLEEN
KRANINGER, IN HER OFFICIAL
CAPACITY AS DIRECTOR,
CONSUMER FINANCIAL BUREAU;
             DEFENDANTS.


                           ORDER FOR ADDITIONAL BRIEFING

       Before the court is the above-styled and numbered cause. The court requests additional

briefing concerning what would be the appropriate compliance date if the court were to deny

Plaintiffs' motion for summary judgment and grant Defendants' motion for summary judgment.

       The parties shall file their briefs, not to exceed five pages, on or before August 6, 2021.

The parties may file a response, not to exceed five pages, on or before August 16, 2021. The court

will consider the matter fully briefed upon receipt of the parties' responses and no reply briefs will

be necessary.

        SIGNED this   jday          of July, 2021.




                                                     UNITED STATES DISTRICT JUDGE
